679 F. Supp. 636 (1987)
UNITED STATES of America
v.
Javier J. TREVINO, Elia Trevino.
Crim. No. L-86-368.
United States District Court, S.D. Texas, Laredo Division.
May 26, 1987.
David Almaraz, Laredo, Tex., for defendants.

MEMORANDUM AND ORDER
KAZEN, District Judge.
Both Defendants seek to appeal in forma pauperis. A hearing was conducted on the motion.
It is clear from the evidence that these two Defendants hardly fit the common perception of a pauper. They own a spacious home in one of the finest residential sections of this community. They own a motor boat and four motor vehicles. They own almost a dozen rifles which they bestowed to their son after they were each convicted of a felony. Admittedly none of the vehicles is new and the Defendants claim that the vehicles are in varying states of disrepair. Both Defendants claim to be unemployed, and the Court can appreciate that this could be a problem area. Javier Trevino has historically been a law enforcement officer and Elia Trevino has a history of working at banks. It is not surprising that both of those doors would be closed to persons convicted of a felony. The evidence thus presents a picture of individuals with substantial assets but no visible cash flow. The Court doubts that the law would require these Defendants to actually sell their homestead to perfect an appeal. There is no doubt that they should be expected to sell vehicles, but the Court can appreciate that a forced sale or used vehicles would substantially affect the amount of income generated.
The Court wishes to be fair to these Defendants while still fulfilling its duties of protecting the public treasury from unwarranted expenses. After carefully reviewing the totality of the evidence, the Court is convinced that these Defendants have enough salable assets to at least pay for attorneys to pursue their appeals and still provide themselves and their dependents with the necessities of life. Giving the Defendants the benefit of all possible doubts, the Court will authorize payment of the cost of the appellate transcript. It is therefore ORDERED that the motions for leave to appeal in forma pauperis are GRANTED to the extent of the cost of the *637 trial transcript. In all other respects, the motions are DENIED.